Claimant advised her employer in April 1993 that her flaneé had been transferred to South Carolina and that she would be resigning from her secretarial position on June 25, 1993. She resigned from her position on June 11, 1993, was married on July 3, 1993 and moved to South Carolina on July 15, 1993. The Board denied her claim for unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. While claimant contends that it was her husband’s transfer, not her marriage, which prompted her resignation, we find this argument to be unpersuasive. Claimant planned on leaving her job due to her impending marriage and admitted that she resigned to join her future husband in South *855Carolina. Under the circumstances presented, substantial evidence supports the Board’s decision that she voluntarily left her employment without good cause (see, Labor Law § 593 [1] [b]; Matter of Maloney [Eastman Kodak Co.—Hudacs], 195 AD2d 746; Matter of Gaus [Hartnett], 167 AD2d 736).
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.